EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	A)	Please amend the abstract as follows:

ABSTRACT

[The present invention discloses a] A mobile dedicated cable for a medical Computed Tomography (CT) bed, [comprising] having an inner sheath layer, a first Teflon® belt, a signal cable layer, a second Teflon® belt, a braided layer and an outer sheath layer, which are coaxially arranged from inside to outside in sequence. The inner sheath layer [comprises] has a PVC filling strip wrapped by the first Teflon® belt, and a plurality of bulletproof filaments arranged in the center of the PVC filling strip. The signal cable layer [comprises] has a plurality of signal lines evenly arranged therein, each of which are circumscribed with the first Teflon® belt and the second Teflon® belt, and with two
signal lines adjacent thereto. [The cable of the invention has improved flexibility and working life, thereby being suitable for the medical CT bed.]


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/CN2017/111990, being filed on November 21, 2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/316,296, filed on January 18, 2019.

Information Disclosure Statement
The information disclosure statement filed January 8, 2019 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The following changes to the drawings have been approved by the examiner: See attached drawing corrections.   Specifically, the applicant is required to indicate the insulative and conductive materials as approved by the examiner and included in the attached drawing changes.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a mobile dedicated cable for a medical computed tomography (CT) bed, comprising: an inner sheath layer, a first polytetrafluoroethylene belt, a signal cable layer, a second polytetrafluoroethylene belt, a braided layer and an outer sheath layer,
which are coaxially arranged from inside to outside in sequence, wherein the inner sheath layer comprises a PVC filling strip arranged therein and wrapped with the first polytetrafluoroethylene belt, and a plurality of bulletproof filaments arranged in the center of the PVC filling strip; and wherein the signal cable layer comprises a plurality of signal lines which are evenly arranged therein, each of the signal lines is circumscribed with the first polytetrafluoroethylene belt and the second polytetrafluoroethylene belt, and with two signal lines adjacent thereto (claim 1).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various cables having various configurations.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 25, 2021